DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 11, 13, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey et al. (US 2019/0356057 A1 now US 10,998,640 B2).
In claim 1, Carey discloses in Fig. 5, an antenna array capable of full duplex communication (duplexed antenna, title), comprising: 
a first dual polarity antenna element (upper left element 18 in sub-array 110a), the first antenna element having a diagonal axis (from upper left corner of the upper left element 18 to lower right corner of the lower right element 18); 
a second dual polarity antenna element (lower right element 18 in sub-array 110a), the second antenna element having the diagonal axis (from upper left corner of the lower right element 18 to lower right corner of the lower right element 18) in common with the first antenna element, the second antenna element being adjacent to the first antenna element along the diagonal axis (as shown in sub-array 110a in Fig. 5); 
a first conductive structure (26r), extending between the first and second antenna elements along the diagonal axis, and forming a coupling path (along a path of 26r) between the first and the second antenna elements (via IC 14D) such that at least a portion of a signal generated by the first antenna element (the upper left element 18 in sub-array 110a) is coupled, via the coupling path (26r), to the second antenna element (the lower right element 18 in sub-array 110a) to at least reduce cross polarity mutual coupling (26r is crossed/twisted between the upper left element 18 in sub-array 110a and the lower right element 18 in sub-array 110a, as shown in sub-array 110a in Fig. 5; [0043] isolating an element 18 between transmit and receive by an orthogonal feed connection) between the first antenna element and the second antenna element.
In claim 2, Carey further discloses the antenna array of claim 1, wherein the first and second antenna elements are supported by a substrate (PCB 16 in Fig. 2B), and the first conductive structure (26) is located on a first side of the substrate (16).
In claim 4, Carey further discloses the antenna array of claim 1, further comprising: 
a third dual polarity antenna element (upper right element 18 in sub-array 110a); 
a fourth dual polarity antenna element (lower left element 18 in sub-array 110a); 
the first antenna element, second antenna element, third antenna element, and fourth antenna element forming a 2 x 2 grid (110a is a 2 x 2 grid); and 

In claim 11, Carey further discloses the antenna array of claim 1, wherein: the first antenna element (the upper left element 18 in sub-array 110a) comprises a first corner (lower right corner); the second antenna element (the lower right element 18 in sub-array 110a) comprises a second corner (upper right corner); the first corner is adjacent and closest to the second corner; and the first conductive structure (26r) is connected proximate to the first corner (the lower right corner of the upper left element 18 in sub-array 110a) and proximate to the second corner (the lower right corner of the lower right element 18 in sub-array 110a).
In claim 13, Carey further discloses the antenna array of claim 11, wherein the first antenna element (the upper left element 18 in sub-array 110a) has four corner portions (as shown in Fig. 5) each containing a respective conductive structure (26r, 26t).
In claim 15, Carey discloses in Fig. 5, an antenna array capable of full duplex communication (duplexed antenna, title), comprising: 
a plurality of antenna elements (elements 18s), arranged in a grid pattern (sub-array 110a is 2 x 2); and 
a plurality of conductive structures (26r and 26t), extending between diagonally adjacent antenna elements (upper left element and lower right element 18) of the plurality of antenna elements (18s), forming of a plurality of coupling paths between respective diagonally adjacent antenna elements such that at least a portion of a signal generated by each antenna element is coupled, via the coupling path (a path along 26r or 26t), to a respective diagonally adjacent antenna element to at least reduce cross polarity mutual coupling (26r and 26t are crossed/twisted in sub-array 110a, in Fig. 5; [0043] isolating an element 18 between transmit and receive by an orthogonal feed connection) between the diagonally adjacent antenna elements (18s).
In claim 18, Carey further discloses the antenna array of claim 15, wherein each of the plurality of antenna elements (18s) is shaped to have four corner portions (as shown in Fig. 5), and wherein each of the plurality of conductive structures (26r or 26t) extends between diagonally adjacent corners of respective diagonally adjacent antenna elements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey et al. in view of Watson (US 2017/0194703 A1).
In claim 3, Carey discloses the antenna array of claim 1; with the exception of explicitly disclosing wherein the first conductive structure is a copper conductive structure.
However, Watson discloses in paragraph [0034] wherein the first conductive structure is a copper conductive structure (conductive connection using a copper trace).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a mutual coupling reduction circuit is provided for an antenna array (abstract of Watson).
Allowable Subject Matter
6.	Claims 5-10, 12, 14, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Wilson et al. (KR-20150051718-A) teaches a multi-band antenna includes: a reflector panel providing a ground plane; a first radiator module for the first frequency bandwidth to be installed on the reflector panel; and multiple second radiator modules for the second frequency bandwidth to be installed on the first radiator module in layers. The first radiator module comprises first to fourth radiator elements in symmetrical ways on four directions in the whole plane. The first to fourth radiator elements include support panels which fix the cup-shaped radiator arms on the reflector panel firmly. The second radiator module is installed on each radiator arm of the first to fourth radiator elements. The cup-shaped bottom side of the radiator arm of the first to fourth radiator elements is designed to have a predetermined amount of space to provide a ground plane to the second radiator module.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811. The examiner can normally be reached M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 




/VIBOL TAN/Primary Examiner, Art Unit 2844